Citation Nr: 0948303	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-05 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for a bilateral foot 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a chronic eye 
disorder manifested by blurred and watery vision.

6.  Entitlement to a total rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to 
September 1966.  The Veteran also had prior and subsequent 
periods of unverified service in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and July 2006 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In October 2009, the Veteran 
testified at a hearing before the undersigned. 

The claim for a TDIU is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
of record demonstrates that the Veteran's anxiety and major 
depressive disorders were caused by his military service.

2.  The preponderance of the competent and credible evidence 
of record demonstrates that the Veteran's neck and back 
disabilities (diagnosed as lumbar spine and cervical spine 
arthritis) were caused by his military service.

3.  The preponderance of the competent and credible medical 
evidence of record does not clearly and unmistakably show 
that the Veteran's has a foot disorder that preexisted his 
military service.

4.  The preponderance of the competent and credible evidence 
is against finding that the Veteran was diagnosed with a 
bilateral foot disorder at any time during the pendency of 
the appeal.

5.  The preponderance of the competent and credible evidence 
is against a finding that the Veteran was diagnosed with a 
left knee disorder at any time during the pendency of the 
appeal.

6.  The preponderance of the competent and credible evidence 
is against a finding that a chronic eye disorder manifested 
by blurred and watery vision (other than refractory errors) 
were present in-service, that refractory errors of the eyes 
were subjected to a superimposed disease or injury which 
created additional disability, or that any current disability 
of the eyes is related to service.


CONCLUSIONS OF LAW

1.  Anxiety and major depressive disorders were caused or 
aggravated by the Veteran's military service.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1154, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

2.  Lumbar spine and cervical spine arthritis was caused or 
aggravated by the Veteran's military service.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1154, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

3.  A bilateral foot disorder was not incurred or aggravated 
during military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1111, 1132, 1153, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2009).

4.  A left knee disorder was not incurred or aggravated 
during military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

5.  A chronic eye disorder manifested by blurred and watery 
vision was not incurred or aggravated during military 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 4.9 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Psychiatric and Back Injury Claims

The Veteran contends that his psychiatric and back disorders 
were caused or aggravated by his military service.  As to the 
back disability, the Veteran claims his current problems were 
caused by an incident in service when he was lifting stove 
tops off of stakes and another man dropped his end and he 
injured his back.  As to the psychiatric disorder, the 
Veteran claims his current problems were caused by the 
harassment he was subject to from his drill instructor after 
his back injury prevented him from fully participating during 
physical training.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  Given the fully favorable decision 
contained herein, the Board finds that discussion of the VCAA 
notice provided to the Veteran is unnecessary, since any 
deficiency in the timing or content of such notice would 
constitute harmless error.  To whatever extent the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as a disability 
rating and effective date, the Board finds that the RO will 
address any applicable downstream issues when effectuating 
the awards and therefore any failure to provide this notice 
at this junction cannot prejudice the claimant because he 
will be free to appeal any unfavorable finding by the RO 
regarding the disability ratings and effective dates.

As to the merits of the claims, service connection is 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training, or injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A. §§ 
101(24), 106, 1110.  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  Furthermore, arthritis and a 
psychosis, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The requirement of a current disability is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim."  See McClain v. Nicholson, 21 Vet. 
App. 319 at 321 (2007).

As to claims of entitlement to service connection for PTSD 
pending before VA on or after October 29, 2008, a grant of 
service connection requires the following: (i) if the 
evidence establishes a diagnosis of PTSD during service and 
the claimed stressor is related to that service, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran 's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor; (ii) medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); (iii) medical evidence establishing a link 
between current symptoms and an in-service stressor; and (iv) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).  

While the Veteran was not provided notice of this change in 
law, the Board finds this lack of notice harmless error 
because the change is more favorable to the claimant and 
could only be of help to him in establishing his claim.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 
3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  "Clear and unmistakable 
evidence" is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) (noting that the "clear 
and convincing" burden of proof, while a higher standard than 
a preponderance of the evidence, is a lower burden to satisfy 
than that of "clear and unmistakable evidence").  It is an 
"onerous" evidentiary standard, requiring that the 
preexistence of a condition and the no-aggravation result be 
"undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 
(2003); citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 
See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Psychiatric Disorder including PTSD

As to the claim of service connection for a psychiatric 
disorder including PTSD, while service treatment records are 
negative for complaints, diagnoses, or treatment for a 
psychiatric disorder, they are positive for treatment for the 
low back injury that the Veteran claim's lead to the 
harassment from his Drill Instructor which he claims is the 
cause of all of his current psychiatric problems.  See 
undated service treatment record from Parris Island.  June 
and July 1967 reserve component treatment records also show 
the Veteran's complaints and treatment following a June 1967 
left knee injury.  

Post-Service, medical records show the Veteran's complaints 
and treatment for various psychiatric disorders including an 
anxiety disorder, a major depressive disorder, and PTSD.

As to the origins of the Veteran's psychiatric disorders, a 
May 2005 report prepared by Joanne L. Pegg-McNab, Ph.D., 
diagnosed the Veteran with PTSD and a depressive disorder due 
to the harassment he was subject to from his Drill Instructor 
and others after his in-service back injury from trying to 
stop a heavy stove top from falling as well as a left knee 
injury prevented him from fully participate during physical 
training.  Interestingly, Dr. Pegg-McNab report both noted 
that she had seen the Veteran on six occasions in connection 
with preparing the report and the report included citation to 
the Veteran's service treatment records. 

Thereafter, in June 2005 Steven J. Heckel, PA, opined, after 
a review of all available medical records and an interview of 
the claimant as well as with citation to relevant medical 
evidence found in the service treatment records and post-
service records, that the Veteran's PTSD was being aggravated 
by VA's denial of his claim of service connection for a back 
disorder. 

Subsequently, at the March 2008 VA psychiatric examination it 
was opined, after a review of the record on appeal and an 
examination of the claimant, that the Veteran had an anxiety 
disorder and a major depressive disorder but did not meet the 
DSM IV criteria for PTSD.  It was also opined that his 
anxiety disorder and a major depressive disorder were most 
likely caused by or a result of his military service. 

These opinions linking the Veteran's anxiety disorder and a 
major depressive disorder are not contradicted by any other 
medical opinion of record.  See Colvin v. Derwinski 1 Vet. 
App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions).  Therefore, with granting the Veteran the 
benefit of any doubt in this matter, the Board concludes that 
service connection for an anxiety disorder and a major 
depressive disorder are warranted because the record contains 
medical evidence of a current disability, evidence of the in-
service incurrence of an injury, and medical evidence of a 
nexus between the in-service injury and the current 
disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 
3.303 (2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board finds that the grant of service connection for an 
anxiety disorder fully satisfies the Veteran's appeal for 
service connection for a psychiatric disability.  The DSM IV 
lists PTSD as one type of anxiety disorder.  When the RO 
rates the veteran's service-connected disability, anxiety 
symptomatology will be contemplated.



Residuals of a Back Injury

As to the claim of service connection for residuals of a back 
injury, the Boards notes that an undated service treatment 
record generated when the Veteran was in training at Parris 
Island noted his complaints and treatment for low back pain 
diagnosed as a strain.  (Parenthetically, the Board notes 
that the cause of the Veteran's low back pain was not noted 
in the record)  Thereafter, a June 1971 reserve component 
examination noted that the Veteran sustained back and neck 
injuries in a September 1969 motor vehicle accident.

Post-service, medical records show the Veteran's complaints 
and treatment for various back disorders including 
degenerative disc disease of the lumbar, thoracic, and 
cervical spines, left leg radiculopathy, and/or a back 
strain.

As to the origins of the Veteran's back disorders, Scott L. 
Hegseth, D.C., reported that he originally saw the Veteran in 
March 2000 because of severe low back pain, diagnosed the 
claimant with degenerative changes of the lumbar, thoracic, 
and cervical spines based on May 2004 x-rays, and opined that 
the appellant's current back problems were "an acute 
exacerbation of a previous underlying chronic spinal problem 
(injury) that occurred while he was in the Service - April 
1966.  [Specifically, w]hile he was lifting stove tops off of 
stakes, another man dropped his end [and the Veteran] injured 
his spine trying to hold up his end."  Similarly, in March 
2004 Mr. Hegseth both diagnosed the Veteran with lumbosacral 
sprain/strain and opined that it was an acute exacerbation of 
a chronic condition which started while he was in the service 
in approximately April 1966.  

Thereafter, in June 2005 Mr. Heckel also opined, after a 
review of the available medical records and an interview with 
the claimant as well as with citation to relevant medical 
evidence found in the service treatment records and post-
service records, that the Veteran's current low back pain is 
more likely than not secondary to the injury (i.e., while 
lifting a heavy stove top having the other Marine drop his 
end) he sustained while on active duty. 

Subsequently a July 2007 VA treatment record included the 
following opinion- "It is the opinion of the NS department 
that it is conceivable that the injury in the service 
contributed and/or exacerbated his present [back] problems 
[i.e., degenerative changes of the lumbar, thoracic, and 
cervical spines]."

At the March 2008 peripheral nerve VA examination conducted 
by a physician it was opined, after a review of the Veteran's 
medical records and an examination of the claimant, that his 
degenerative disease of the cervical and lumbar spine were as 
likely as not related to his remote in-service back injury.

At the March 2008 spine VA examination conducted by another 
physician it was opined, after a review of the record on 
appeal and an examination of the claimant, that, while the 
Veteran's lumbosacral arthritis is common in the general 
population in the claimant's age group, traumatic exposure 
certainly could have aggravated its severity, but not caused 
it in its entirely, and therefore it is more likely than not 
aggravated by events in service.  As to the Veteran's 
cervical spine arthritis, it was reported that it is common 
in the general population in the claimant's age group and 
opined that it could not be related to the in-service events. 

At the May 2009 spine VA examination conducted by yet another 
physician it was opined, after a review of the record on 
appeal but not another examination of the claimant, that the 
Veteran's current lumbar condition is not caused or a result 
of his in-service injury because he was only seen on one 
occasion for lumbosacral strain while on active duty, he 
sustained a post-service back injury in a November 1969 motor 
vehicle accident, and the examiner believed that his current 
low back disorder is due to this post-service motor vehicle 
accident.

As to the low back disorder, the Board places greater 
probative value on the opinions provided by Mr. Hegseth, Mr. 
Heckel, the July 2007 VA treatment record, the March 2008 
peripheral nerve VA examiner, and the March 2008 spine VA 
examiner that the Veteran lumbar spine arthritis was caused 
by his documented in-service low back injury than the opinion 
by the May 2009 spine VA examiner that it was not.  The Board 
has reached this conclusion because Mr. Hegseth, Mr. Heckel, 
the March 2008 peripheral nerve and spine VA examiners 
provided the opinions after a review of the Veteran's medical 
records and these positive opinions were consistent with the 
evidence found in the record.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding that VA may favor the opinion 
of one competent medical expert over that of another when 
decision makers give an adequate statement of reasons and 
bases); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding 
that the adoption of an expert medical opinion may satisfy 
the Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the veteran's 
position).  Moreover, the March 2008 peripheral nerve and 
spine VA examiners who provided these opinions were 
physicians.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) 
(in evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data).

Therefore, while the May 2009 negative opinion was also 
provided by a physician after a review of the record on 
appeal, the Board finds that the evidence, both positive and 
negative, is at least in equipoise.  Under such 
circumstances, and granting the Veteran the benefit of any 
doubt in this matter, the Board concludes that the residuals 
of the Veteran's documented in-service back injury include 
lumbar spine arthritis and service connection for lumbar 
spine arthritis is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 3.303.

As to the cervical spine disorder, the Board notes that the 
positive opinion provided by the March 2008 peripheral nerve 
VA examiner and the negative opinion provided by the March 
2008 spine VA examiner were both provided by physicians after 
a review of the Veteran's medical records and an examination 
of the claimant.  In sum, the evidence, both positive and 
negative, is at least in equipoise.  Under such 
circumstances, and granting the Veteran the benefit of any 
doubt in this matter, the Board concludes that the residuals 
of the Veteran's documented in-service back injury also 
include cervical spine arthritis and service connection for 
cervical spine arthritis is warranted.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 3.303.



The Bilateral Foot Disorder, Left knee Disorder, and Chronic 
Eye Disability Manifested by Blurred and Watery Visio

The Veteran contends that his foot, left knee, and eye 
disorders were caused or aggravated by his military service.  
In the alternative, it is also claimed that his foot disorder 
preexisted military service and was aggravated by his 
service.  It is also requested that the Veteran be afforded 
the benefit of the doubt. 

As reported above, that the VCAA describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that the written notice provided in 
July 2004, prior to the appealed July 2004 rating decision, 
and the written notice provided in October 2005, February 
2006, May 2006, prior to the appealed July 2006 rating 
decision, along with that written notice provided in July 
2007 and June 2008 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) including notice of the laws and regulations 
governing the assignment of disability ratings and effective 
dates as required by the Court in Dingess, supra.  While 
Dingess notice may not have been provided to the Veteran as 
to all the issues on appeal until after the initial 
adjudication of the claim, providing the claimant with this 
notice in the above letters, followed by a readjudication of 
the claims in the June 2009 supplemental statement of the 
case, "cures" any timing problem associated with the lack 
of notice prior to an initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claims file all identified and available service, reserve 
component, and post-service medical records including the 
records on file with the Social Security Administration 
(SSA).  Moreover, in January 2006 and June 2008, the Veteran 
notified the RO that he had no other evidence to file in 
support of his appeal.  As to the claim of service connection 
for an eye disorder, the Veteran was afforded a VA 
examination in connection with the appeal and the Board finds 
that the information obtained by that examiner is adequate to 
adjudicate this claim because the examiner, after a review of 
the record on appeal and an examination of the Veteran, 
provided an opinion as to the origins of his eye disorder.  
See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 
(2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While 
the record does not show that the Veteran was provided VA 
examinations in connection with his claims of service 
connection for left knee and foot disorders, the Board finds 
that a remand for such examinations is not required when, as 
in this appeal, the service and the post-service treatment 
records are negative for diagnosed disorder.  See 38 U.S.C.A. 
§ 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1356 Cir. 2003) (holding 
that if the evidence of record does not establish that the 
Veteran suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim and therefore VA does not have an obligation to 
provide the claimant with such an examination or obtain an 
opinion because "a medical examination or opinion generally 
could not fill the gap left by the other evidence in 
establishing a service connection."); Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (holding that the Board is not 
required to accept a medical opinion that is based on the 
veteran's recitation of medical history). 

Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claim's file.   Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of these claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Bilateral Foot Disorder and Left knee Disorder

As to the claim of service connection for a bilateral foot 
disorder, the Board will first consider the question of 
aggravation.  In this regard, the Board notes that service 
and reserve service treatment records, including examinations 
dated in January 1966, September 1966, and June 1971, are 
negative for complaints, diagnoses, or treatment related to 
either foot except for a single November 1966 reserve 
component medical record that reflected his complaints of 
foot pain.   Moreover, the post-service record is negative 
for complaints or a diagnosis of a foot disorder.  
Furthermore, the Veteran and his representative's claims 
concerning his foot disorder being a preexisting condition 
are not sufficient to rebut the presumption of soundness 
because this condition may not be diagnosed by its unique and 
readily identifiable features and therefore the presence of 
the disorder is determination "medical in nature" and not 
capable of lay observation.  Davidson, supra; Jandreau, 
supra; Buchanan; supra; Charles, supra.  Therefore, since 
laypersons are not capable of opining on matters requiring 
medical knowledge, the Board finds that their opinions that 
this disability pre-existed military service are not 
credible.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998).

Accordingly, the Board finds that the Veteran has not 
presented clear and unmistakable evidence to rebut the 
presumption that he entered military service in a sound 
condition.  38 U.S.C.A. §§ 1111, 1112, 1113, 1132, 1153; 
38 C.F.R. §§ 3.304, 3.306.  Since the record does not contain 
clear and unmistakable evidence demonstrating that a 
bilateral foot disorder existed prior to service, the next 
question for the Board to consider is whether any current 
foot disorder or left knee disorder is directly caused by his 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Initially, the Board notes that a March 1966 service 
treatment records noted that the Veteran had a history of a 
knee injury.  Thereafter, June and July 1967 reserve 
component treatment records show the Veteran's complaints and 
treatment following a June 1967 left knee injury.  Similarly, 
a November 1966 reserve component treatment record shows the 
Veteran's complaints and treatment for foot pain.  Moreover, 
the Veteran's June 1971 reserve component examination noted a 
history of a trick knee. 

However, service and reserve service treatment records, 
including examinations dated in January 1966, September 1966, 
and June 1971, are negative for the Veteran being diagnosed 
with a chronic disability of the left knee or feet.  
Likewise, while post-service medical records noted the 
Veteran's complaints of foot and/or knee pain, they are also 
negative for a diagnosis of a disability of the left knee or 
feet.  In this regard, the Court has said that pain alone, 
without a diagnosed related medical condition, does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999). 

In light of the above, the Board must conclude that the 
preponderance of the competent and credible evidence does not 
show that the Veteran had been diagnosed with a left knee or 
foot disorder at any time during the pendency of his appeal.  
See Hickson, supra; McClain, supra.  Where there is no 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, 
entitlement to service connection for a left knee and a 
bilateral foot disorder must be denied.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303. 

As to the Veteran, his wife's, and his representative 
writings to VA, the personal hearing testimony, and/or the 
claimant's statements to healthcare professional, the Board 
does not find these assertions to be competent evidence of a 
current disability because as lay persons they do not have 
the required medical expertise to diagnose chronic knee or 
feet disorders because such a diagnosis requires medical 
expertise which they do not have and whether or not a 
disability is chronic is not a diagnosis that can be made by 
a lay person looking at his knee or feet.  See Davidson, 
supra; Buchanan, supra; Charles, supra; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claims, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

The Eye Claim

As to the claim for a chronic eye disorder manifested by 
blurred and watery vision, the Board notes that for purposes 
of entitlement to VA benefits, the law provides that 
refractive errors of the eyes are congenital or developmental 
defects and not a disease or injury within the meaning of 
applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the 
absence of superimposed disease or injury, service connection 
may not be allowed for refractive error of the eyes even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  
Thus, VA regulations specifically prohibit service connection 
for refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service 
connection may not be granted for defects of congenital, 
developmental or familial origin, unless the defect was 
subject to a superimposed disease or injury).  Myopia and 
presbyopia are refractive disorders.  See Dorland's 
Illustrated Medical Dictionary (28th Ed. 1994) at 1094.

Therefore, to the extent that the Veteran is claiming service 
connection on a direct basis for the myopia seen in the 
service treatment records and post-service medical records, 
the Board finds that service connection for this eye disorder 
may not be granted on a direct basis because refractive 
errors of the eyes are congenital or developmental defects 
and not a disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.

As to service connection for all other chronic eye disorders 
manifested by blurred and watery vision under 38 C.F.R. 
§ 3.303(a), the Board notes that service treatment records 
dated in April 1966 show the Veteran's complaints and 
treatment for eye pain, blurred vision, and itchy eyes 
diagnosed as mild conjunctivitis.  Moreover, the Board finds 
that the Veteran is both competent and credible to report on 
the fact that he had problems seeing while on active duty 
because such observations are apparent to lay persons.  See 
Davidson, supra; Jandreau, supra; Buchanan; supra; Charles, 
supra. 

However, service and reserve component treatment records, 
including examinations in January 1966, September 1966, and 
June 1971, are negative for complaints or diagnoses related 
to the eyes except to note that his uncorrected vision was 
20/30 and his corrected vision was 20/20, bilaterally.  
Therefore, service connection for a chronic eye disorder 
manifested by blurred and watery vision based on in-service 
incurrence must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between the Veteran's separation from active duty in 1966 and 
first complaints and diagnoses of eye problems at his 2008 VA 
eye examination to be compelling evidence against finding 
continuity.  Put another way, the over four decade gap 
between the Veteran's discharge from active duty and the 
first evidence of an eye problem weighs heavily against his 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).

In this regard, the Board acknowledges as it did above that 
the Veteran's representative is competent to give evidence 
about what they see and the claimant is competent to give 
evidence about what he sees and feels; for example, the 
Veteran is competent to report that he had problems with 
blurred vision as well as watery eyes since service.  See 
Jandreau, supra; Buchanan, supra; Charles, supra.  However, 
the Veteran and his representative's contention as to the 
claimant having a problem with a chronic eye disorder 
manifested by blurred and watery vision since service is 
contrary to what is found in the in-service and post-service 
medical records, including the in-service examinations.  In 
these circumstances, the Board gives more credence to the 
independent medical evidence of record, which is negative for 
complaints, diagnoses, or treatment for a chronic eye 
disorder manifested by blurred and watery vision for over 
forty years following his separation from active duty, than 
the Veteran's and his representative's claims.  Therefore, 
entitlement to service connection for a chronic eye disorder 
manifested by blurred and watery vision based on post-service 
continuity of symptomatology must be denied.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for medical 
opinion evidence linking a chronic eye disorder manifested by 
blurred and watery vision to his military service.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  In fact, 
the March 2008 VA eye examiner opined, after a review of the 
record on appeal and an examination of the claimant, that 
while the Veteran had dry eye syndrome and blepharitis, the 
blepharitis was not related to his military service and the 
claimant had no residuals from the infectious conjunctivitis 
he had while in military service.  These opinions are not 
contradicted by any other medical opinion of record.  See 
Colvin, supra.

As to the contentions of the Veteran and his representative 
that the claimant's blurred and watery vision was caused by 
his military service, as noted above, lay persons are 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain, supra, at 127; citing Espiritu, supra.  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Charles, supra.  

In this regard, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Moreover, the Board finds that 
blurred and watery vision is such a condition.  Davidson, 
supra; Jandreau, supra; Buchanan, supra; Charles, supra.  
Nonetheless, the Board finds that the lay statements as to a 
nexus are outweighed by the record outlined above which is 
negative for complaints, diagnoses, or treatment for problems 
with the eyes for 40 years following service and which 
includes a medical opinion which says blepharitis was not 
related to his military service and the claimant had no 
residuals from the infectious conjunctivitis he had while in 
military service.  Id.   

Accordingly the Board also finds that service connection for 
a chronic eye disorder manifested by blurred and watery 
vision is not warranted based on the initial documentation of 
the disability after service because the weight of the 
competent and credible medical evidence is against finding a 
causal association or link between the post-service disorder 
and an established injury, disease, or event of service 
origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); 
Rabideau, supra.

Lastly, the Board finds that service connection is not 
warranted for refractive errors of the eyes due to a 
superimposed disease or injury causing additional disability 
under VAOPGCPREC 82-90 because, while the Veteran vision at 
the March 2008 VA examination has deteriorated to 20/25, 
corrected, the record does not show he injured either eye in-
service or a medical opinion linking any additional eye 
disability to an established injury, disease, or event of 
service origin.  

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for a 
chronic eye disorder manifested by blurred and watery 
vision.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, to the extent outlined above, the preponderance of 
the evidence is against the claims, the doctrine is not for 
application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for anxiety and major depressive disorders 
are granted. 

Service connection for lumbar spine and cervical spine 
arthritis is granted. 

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a bilateral foot 
disorder is denied.

Entitlement to service connection for a chronic eye disorder 
manifested by blurred and watery vision is denied.


REMAND

As to the claim for a TDIU, the Board finds that this issue 
must be remanded pending the RO's assignment of disability 
ratings for the Veteran's newly service connected anxiety and 
major depressive disorders as well as lumbar and cervical 
spine disorders  See 38 C.F.R. § 4.16 (2009); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision on 
the matter). 

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

After assigning disability ratings for 
the Veteran's newly service connected 
anxiety and major depressive disorders as 
well as lumbar and cervical spine 
disorders, the RO/AMC should readjudicate 
his claim for a TDIU.  If the benefits 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


